DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-3,7-10,13-17,20-21,23-24,26-27,31,36 are pending in the application. 	The Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is maintained as presented in the prior Office Action and as presented below 	The rejection of claims 3, 7-10, 17, 20, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in view of the amendments to the claims. 	The rejection of claims 1-3, 7, 9, 13-17, 20-21, 23-24, and 36 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fenwick (US 2327514 A1), is withdrawn in view of the amendments to claim 1, but necessitating new grounds of rejection, as presented below.   	The 102 rejection of claims 26-27 is maintained, as presented below. 	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Fenwick is withdrawn in view of the amendments to claim 1, but necessitating new grounds of rejection, as presented below.

Response to Arguments
 	Applicants’ 3/29/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	The claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is maintained as presented in the prior Office Action and below, as the interpreted claim terms have not been amended, including the terms: means for sealing” (Claim 9, line 2); and ”means for retaining” or “retaining means” (Claims 13-16 and 21).  Applicants’ statement that the interpretation is rendered moot is not persuasive to withdraw this claim interpretation. 

 	As to claim 1, Applicants assert on pages 6-8 that  Fenwick and/or Nguyen fail to disclose that the device further comprises the new element and limitation of a disposable bag for receiving waste from the structure, wherein the disposable bag is held by a retaining means in the patch thereby to conceal the disposable bag when in use in receiving waste from the structure.   Applicants argue that Fenwick and/or Nuygen fail to disclose or teach this new element/limitation. 	This is not persuasive, as, upon further search and consideration, the combination of Fenwick and Nguyen teach the new element and limitation, the new grounds of rejection necessitated by Applicants’ amendments to claim 1, as presented below.

 	Applicants argue the same limitations for the remaining claims as presented above.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
 	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
 	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 		(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 		(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
 		(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claim limitations “means for sealing” (Claim 9, line 2); and ”means for retaining” or “retaining means” (Claims 13-16 and 21); has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” or “means for” coupled with functional language “sealing”; “retaining”; without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9, 13-16, and 21has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  		“means for sealing” (Claim 9, line 2); wherein “the dressing may further comprise means for sealing the one or more apertures so as to inhibit gases from being vented from the indentation”, Specification p.2,ll.26-26; and 		means for retaining” or “retaining means” (Claims 13-16 and 21), wherein “The dressing may further comprise means for retaining a disposable bag for receiving waste from the structure. The retaining means may be in the patch thereby to conceal the disposable bag when the patch is placed on the body. The retaining means may be a chamber within the patch, or an indentation in the patch, such as a channel. The channel may be arranged to extend around at least a part of the indentation, around a major part of the indentation, and/or the channel may be generally annular and be arranged to encircle the indentation. The retaining means is preferably provided in fluid communication with the indentation.” Specification, p.2,ll.35 – p.3,ll.4.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq., including MPEP 2181, and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    495
    259
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    408
    media_image2.png
    Greyscale
 	Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fenwick (US 2327514 A1).
	As to independent claim 26, Fenwick discloses a dressing 10 for concealing a structure on a human body (dressing as colostomy protector 10 for wearing over to conceal the colostomy as structure on the human body Col.1,ll.4-7; Fig.1-3,5;Col.1-4),  	the dressing 10 comprising:

    PNG
    media_image3.png
    205
    378
    media_image3.png
    Greyscale
 	a patch 11 (shell body 11) arranged to be placed on the body (covering and extending around colostomy Fig.1-3;Col.1,ll.4-7,47-53);
 	wherein a 3D formation 15 (Fig.2-4 at least outer indented surface 15 of front wall 12 of cover 11 Fig.2-5;Col.1,ll.53, to Col.2,ll.1-6; 15 comprising vent 19, deodorizing filter disk 25; and ledges 24, as claimed below Col.2,ll.29-36)  		wherein the 3D formation is: provided on at least a part of the patch and is arranged to face away from the body and conceal the structure when the patch is placed on the body (Fig.2-4; Col.1,ll.53,- Col.2,ll.16).	As to claim 27, Fenwick discloses wherein the formation (15 comprising vent 19, filter 25, ledges 24, as presented above for independent claim 26) has an irregular shape (as asymmetric position of 19, 24, and 25 Fig.2).
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
	Claims 1-3,7-10,13-17,20-21,23-24, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick (US 2327514 A1) in view of Nguyen (US 2012/0283678 A1).


    PNG
    media_image1.png
    495
    259
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    408
    media_image2.png
    Greyscale
	As to independent claims 1 and 36, Fenwick teaches a dressing 10 and a method for concealing a structure on a human body (dressing as colostomy protector 10 for wearing over to conceal the colostomy as structure on the human body Col.1,ll.4-7; Fig.1-3,5;Col.1-4),  	(as per claim 36) obtaining dimensions of the structure (colostomy) to be concealed (for constructing and designing protector/patch for being worn at all times under all conditions by persons having a colostomy Col.1,ll.4-8); 	the dressing 10 comprising:

    PNG
    media_image3.png
    205
    378
    media_image3.png
    Greyscale

 	forming a patch 11 (shell body 11) arranged to be placed on the body and to cover an area greater than the area covered by the structure/ostomy (covering and extending around colostomy Fig.1-3;Col.1,ll.4-7,47-53);

    PNG
    media_image4.png
    448
    613
    media_image4.png
    Greyscale
 	wherein the patch 11 has or is provided with an indentation or 3D formation 15 (Fig.2-4 at least outer indented surface 15 of front wall 12 of cover 11 Fig.2-5;Col.1,ll.53, to Col.2,ll.1-6; 15 comprising vent 19, deodorizing filter disk 25; and ledges 24, as claimed below Col.2,ll.29-36)  		wherein the indentation/3D formation is configured for receiving the structure when the patch 11 is placed on the body so as to face away from the body and conceal the structure when the patch is placed on the body (Fig.2-4; Col.1,ll.53,- Col.2,ll.16) and 	a receptacle for receiving waste from the structure, wherein the receptacle is held by a retaining meand in the patch thereby to conceal the disposable bag when in use in receiving waste from the structure (where the patch/protector 11 includes a receptacle portion that receives waste as liquid or stool from the stoma Col.1,ll.17-20). 	Fenwick does not specifically teach that the receptacle can be a disposable bag.  	However, Nguyen teaches a dressing comprising a (at least cover 80, seal holder 60 [0054] – [0059]; disposable bag, pouch 12 Fig.1 [0037]; and retaining means as coupling members 20 and 24 [0039]) for concealing a structure (ostomy) on a human body (Abstract, Fig.1, [0054] – [0059]), the dressing comprising a patch 60/80/12 arranged to be placed on the body (as cover 80 with vent apertures 76 and bag 12 Fig.1 [0058] and attached membrane 42 [0066],ll.1-3; and seal holder 60 with deodorizing filter 70 [0054]);  	wherein the disposable bag 12 receives waste from the dressing, wherein the bag 12 (disposable as capable being disposed according to broadest reasonable interpretation) is held by a retaining means (coupling members 20/24 [0039]) in the patch thereby to conceal the disposable bag (cover 80 portion of patch covers bag 12 [0058],ll.9-10) when in use in receiving waste from the structure (where the pouch and retaining means 24 provide for the pouch to be closed or deployed to allow stomal effluent to flow into the pouch [0062]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receptacle/patch  of Fenwick with the disposable bag of of Nguyen, and one of skill would have been motivated to do so, in order to provide wherein the pouch and retaining means provide for the pouch to be closed or deployed to allow stomal effluent to flow into the pouch.

 	As to claim 2, Fenwick teaches wherein the patch 11 comprises a first side (distal Fig.3-4) arranged to be placed against the body (Fig.2-4; Col.1,ll.53,- Col.2,ll.16) and a second side (proximal Fig.3-4) arranged to face away from the first side (Fig.2-4; Col.1,ll.53,- Col.2,ll.16), the indentation 15 being provided in the first side (distal Fig.3-4) of the patch and being arranged to extend towards at least a portion of the second side of the patch (as 15 extending inward from first/distal side towards second/proximal side distal Fig.3-4).
	As to claim 3, Fenwick teaches wherein the indentation 15 causes at least part of the second (proximal) side to protrude outwardly (where sides of proximal side of patch 11 protrude outwardly Fig.3-4), away from the first side (, preferably wherein the peripheral edges of the patch are thinner than the portion of the patch through in which the indentation is provided.
	As to claim 7, Fenwick teaches wherein the patch is further arranged to allow gases to be vented out of the indentation via the second side, wherein one or more apertures 19 are provided on the second side of the patch 11 (vent 19 opening on second/distal side of patch 11 Fig.2-4; Col.2,ll.29-36).


    PNG
    media_image5.png
    193
    237
    media_image5.png
    Greyscale

	As to claims 8 and 31, Fenwick teaches that the dressing further comprises an odour resistant absorbent disk 25 disposed in the indentation 15 (Fig.2,5) and arranged such that gases are vented through the one or more apertures via the membrane (through vent 19 Col.2,ll.33-34,29-36). 	Fenwick does not specifically disclose that (as per claim 8) the odour resistant absorbent disk can be a membrane; and (as per claim 31) wherein the adherence to the skin is via an adhesive as a bio-grade adhesive, is provided on at least part of the patch. 	However, Nguyen teaches a dressing comprising a (at least cover 80, seal holder 60) for concealing a structure (ostomy) on a human body (Abstract, Fig.1, [0054] – [0059]), the dressing comprising a patch 60/80 arranged to be placed on the body (as cover 80 with vent apertures 76 Fig.1 [0058] and attached membrane 42 [0066],ll.1-3; and seal holder 60 with deodorizing filter 70 [0054])  	(as per claim 8) the odour resistant absorbent disk can be a membrane 42 [0066,l.1-3 (in order to provide a gas-permeable, liquid impermeable membrane to allow flatus to pass through the deodorizing filter 72 [0067],ll.6-9); and  	(as per claim 31) wherein the adherence to the skin is via an adhesive as a bio-grade adhesive, is provided on at least part of the patch (where coupling members 22,24 are a [biograde [0048],ll.5-6] adhesive [0039] to attach the device to the skin Fig.1 [0039],[0048]; (in order to provide a safe adhesive to seal the device to the peristomal skin and mucosa [0048],ll.7-8. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the deodorizing filter disk and patch/cover attachment of Fenwick with the membrane and adhesive of Nguyen, and one of skill would have been motivated to do so, in order to provide a gas-permeable, liquid impermeable membrane to allow flatus to pass through the deodorizing filter; and in order to provide a safe adhesive to seal the device to the peristomal skin and mucosa. 

	As to claim 9, Fenwick teaches that the dressing further comprises a means for sealing (rotatable closure disk 22) the one or more apertures so as to inhibit gases from being vented from the indentation15/19 Fig.2-4 Col.2,ll.23-30).

  	As to claim 10, Fenwick does not teach that the dressing further comprises an anti-bacterial component arranged to fit within the indentation; preferably wherein the anti-bacterial component comprises a generally annular ring arranged to fit over the structure so as to substantially surround the structure, more preferably such that the ring is in direct contact with the structure, yet more preferably wherein the ring is removable and disposable.
 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dressing comprising the deodorizing filter disk/vent and/or patch/cover of Fenwick, and one of skill would have motivated to do so, in order to keep bacteria or other infectious agents from entering the device through the vent, filter, or patch/cover openings that could cause infection of the stoma.

	As to claim 13, Fenwick teaches that the dressing further comprises means for retaining 18/15/11 (as chamber 18 under opening/indentation 15 under patch 11 Fig.2-3 Col.2,ll.1-16) a disposable bag for receiving waste (colostomy) from the structure (as per claim 14) (retained under patch 11 in chamber 18 Fig.3 through opening/indentation 15 Col.2,ll.1-16).

	As to claim 14, Fenwick teaches wherein the retaining means 18 is in the patch 11 thereby to conceal the disposable bag (colostomy) when the patch is placed on the body Fig.1-4 Col.2,ll.1-16.

	As to claim 15, Fenwick teaches wherein the retaining means 18 is a chamber within the patch (chamber 18) Fig.2-3 Col.2,ll.1-16.

	As to claim 16, Fenwick teaches wherein the retaining means 18 is a further indentation in the patch 11 (where patch 11 indentation formed by opening 15 includes indentation forming top of chamber 18 of pouch Fig.2-3).

	As to claims 17 and 20-21, Fenwick teaches wherein the further indentation is a channel; preferably wherein the channel is arranged to extend around one of: at least a part of the indentation; and a major part of the indentation  and channel is annular channel encircling indentation of 14 where chamber 18 as retaining means in flud communication with the indentation 15 (where patch 11 indentation formed by opening 15 includes indentation forming top of chamber 18 of patch 11 and includes annular channel as at least part of opening 15 to retaining means as chamber 18 Fig.2-4 Col.2,ll.1-16).

 	As to claims 23-24, Fenwick teaches that the dressing further comprises  a three-dimensional formation 26/27 arranged to face away from the body (Fig.4); wherein the formation 26/27 is arranged to coincide with the position of a protrusion 24 Fig.3 in the second side of the patch 11 formed by the indentation 15 Fig.3, such that the protrusion 24 is disguised by the formation 27 when viewed from the second side of the patch 11 Fig.3.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicants’ claim amendments necessitated the new grounds of rejection presented in this Office Action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.,: Ardner (US 2544579 A); Carroll (US 2542233 A); and Zeltner (US 7166091 B1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781